DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 01/14/2022 have been entered.  Claims 1-15 remain pending.
The Prior Art is:
Viet et al., U.S. Patent Publication 2011/0253391, hereinafter Viet
Fuller et al., U.S. Patent Publication 2017/0271188, hereinafter Fuller
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 6, and 11, Applicant argues that the modification to replace the check valve of Viet using the “umbrella” check valve as taught by Fuller constitutes an improper modification.  Applicant argues that Viet does not include a valve stem or stem opening and operates by the valve stem being selectively expelled from the valve assembly.  Applicant argues that a modification to use the umbrella check valve is improper, in part, because it obviates such an operation in Viet.  Examiner disagrees with such a characterization of the rejection, noting that the rejection is to replace the check valve mechanism of Viet for another known structural check valve (the umbrella check valve) such that the operation of the ejection system is a feature of the ball check valve and would be an aspect replaced with the umbrella valve.  Applicant further argues that the modification to use the umbrella valve constitutes selective taking of a specific structural feature and ignores central teachings of the reference and argues that the rejection ignores additional features of Veit relating to the check valve structure.  As the general operation remains the same when replacing the structures related to the operation of the check valve, of providing fluid control which only allows flow in one direction while preventing reverse flow, the operation of the tool is maintained.  If a specific operational feature of the check valve is 
Additionally, Applicant argues that the rejection constitutes the improper use of hindsight reasoning.  Examiner disagrees with such a conclusion noting that “any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  Examiner notes that as the use of check valves for the selective directional flow of fluids is a well-established technology, one having ordinary skill would have looked to other known alternatives in designing such devices which includes alternate check valve designs like those of Fuller.  
Applicant further argues that the modification is improper as the modification to use the umbrella valve in place of the ball seating valve would render Viet unsatisfactory or inoperable for its intended purpose and would change the principle of operation.  Examiner disagrees with such a characterization, noting that the operation of the valve system in Viet is to selectively allow fluid flow in one direction relative to the body and prevent reverse flow by applying pressure to a portion of the valve which would form a fluid seal (in the instance of the ball/seat compared to the umbrella and adjacent flow ports).  In such an instance, it is not clear how the principle mode of operation would be changed or in what manner using a different flow geometry and associated pressure biased sealing 
Examiner notes that the teachings presented in Viet and Fuller represent similar structures for the instant claims, however, the instant specification provides additional detail primarily related to the placement and operation of the stem check valve system which are not expressly taught by either Viet or Fuller which may be sufficient to overcome the above interpretations.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viet et al., U.S. Patent Publication 2011/0253391, in view of Fuller et al., U.S. Patent Publication 2017/0271188, hereinafter referred to as Viet and Fuller.
Regarding Claim 1, Viet discloses a valve assembly for use in downhole completion equipment comprising:
A valve block having at least one fluid passage opening and a valve stem opening (as seen in Figure2C and 3A-C, the valve assembly 136 includes a flow passage between a central bore of a completion string and the annular space, Paragraphs 0033, 0035, 0036) and a valve stem opening (as 
Additionally, Viet discloses that the valve operates by engagement between the sealing ball and the valve stem opening such that ball valve acts as a check valve to cover the fluid sealing surface to prevent fluid flow when fluid flows in a first direction through the at least one fluid passage (i.e. when fluid flows from the central bore toward the annulus) and uncovers the fluid passage when fluid flows in a second direction (i.e. when fluid flows from the annulus toward the central bore, the check valve opens to allow fluid flow,  Paragraphs 0035, 0036).  However, Viet does not expressly disclose that the valve mechanism includes a valve stem having a flexible canopy to provide fluid sealing.
Additionally, Fuller teaches the use of an “umbrella” check valve for controlling directional fluid flow, wherein the valve mechanism includes a valve stem having a valve retention member at a first end (as seen in Figure 10, the stem potion includes a retention seat 163 which holds the valve in place) and a flexible canopy (as seen in Figures 7 and 10, the canopy portion acts to cover flow ports until sufficient deflecting fluid pressure is applied, Paragraphs 0047-0049, 0053).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the ball check valve structure of Viet for an umbrella check valve as taught by Fuller.  Doing so merely constitutes a substitution of one known check valve structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 2, in view of the modifications made in relation to Claim 1, Fuller further teaches that the umbrella valve comprises an elastomer material (Paragraph 0007).
Regarding Claim 3, in view of the modifications made in relation to Claims 1/2, wherein Fuller further teaches that the valve may be made of an elastomeric material, it is noted that in the absence of a more specific recitation of the material in question, any elastomer is dissolvable under some set of conditions.
Claim 4, in view of the modifications made in relation to Claim 1, Fuller further discloses that the umbrella valve includes a valve retention mechanism which comprises an elastomeric material (Paragraph 0007) that engages a seating surface in the valve stem opening (as seen in Figure 10, the retention mechanism engages a the flow passage internal structure 172, Paragraph 0053).
Regarding Claim 5, in view of the modifications made in relation to Claim 1, Fuller further discloses that the valve is made entirely of an integral elastomeric material (as seen in Figure 10, the umbrella valve is made of a single material which is disclosed as being an elastomer, Paragraph 0007).
Regarding Claim 6, Viet discloses an inflow control device for use in downhole completion equipment comprising:
A base pipe having an interior and at least one fluid flow port (blank pipe 104 with section 106 having flow ports 108, Paragraph 0031);
An outer housing arranged on the base pipe (the outer screen assembly includes housing elements 122/124, Paragraph 0031);
A fluid flow control assembly (136) arranged within the outer housing (as seen in Figures 3A-C) that permits the flow of hydrocarbon containing fluid from the formation to the interior of the base pipe through the at least one flow port (Paragraphs 0035, 0036); and
A valve arranged in the fluid flow passage way capable of restricting the flow of fluid from the formation to the interior of the base pipe, wherein the valve operates by engagement between the sealing ball and the valve stem opening such that ball valve acts as a check valve to cover the fluid sealing surface to prevent fluid flow when fluid flows in a first direction through the at least one fluid passage (i.e. when fluid flows from the central bore toward the annulus) and uncovers the fluid passage when fluid flows in a second direction (i.e. when fluid flows from the annulus toward the central bore, the check valve opens to allow fluid flow,  Paragraphs 0035, 0036).  However, Viet does not expressly disclose that the valve mechanism includes a valve stem having a flexible canopy to provide fluid sealing.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the ball check valve structure of Viet for an umbrella check valve as taught by Fuller.  Doing so merely constitutes a substitution of one known check valve structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 7, in view of the modification made in regards to Claim 6, Fuller further teaches that the valve is arranged in a valve block having at least one opening that may be sealed by the flexible canopy to prevent flow through the passage or unsealed by the canopy depending on the flow direction (as seen in Fuller Figure 10, the canopy covers ports in a valve seat 165 to only allow flow which deforms the umbrella valve body, Paragraph 0008).
Regarding Claim 8, in view of the modification made in regards to Claim 7, Fuller further teaches that the umbrella valve includes a retention member (as seen in Figure 10, the stem potion includes a retention seat 163 which holds the valve in place) that engages with a seat in the valve block (Paragraph 0053). 
Regarding Claim 9, in view of the modifications made in relation to Claim 7, Fuller further teaches that the umbrella valve comprises an elastomer material (Paragraph 0007).
Regarding Claim 10, in view of the modifications made in relation to Claims 6/9, wherein Fuller further teaches that the valve may be made of an elastomeric material, it is noted that in the absence of a more specific recitation of the material in question, any elastomer is dissolvable under some set of conditions.
Claim 11, Viet discloses a well system comprising:
A production tubing string (22);
A wellbore having a substantially horizontal section (as seen in Figure 1);
At least one well screen (multiple screen assemblies 24 are used, Paragraph 0028) interconnected in the tubular string and positioned in the horizontal section of the wellbore;
An uncased section in the horizontal section (as seen in Figure 1, Paragraph 0030)
At least one packer (packers 26, Paragraph 0029) for isolating a fluid production zone in the wellbore;
An inflow control device for use in downhole completion equipment comprising:
A base pipe having an interior and at least one fluid flow port (blank pipe 104 with section 106 having flow ports 108, Paragraph 0031);
An outer housing arranged on the base pipe (the outer screen assembly includes housing elements 122/124, Paragraph 0031);
A fluid flow control assembly (136) arranged within the outer housing (as seen in Figures 3A-C) that permits the flow of hydrocarbon containing fluid from the formation to the interior of the base pipe through the at least one flow port (Paragraphs 0035, 0036); and
A valve arranged in the fluid flow passage way capable of restricting the flow of fluid from the formation to the interior of the base pipe, wherein the valve operates by engagement between the sealing ball and the valve stem opening such that ball valve acts as a check valve to cover the fluid sealing surface to prevent fluid flow when fluid flows in a first direction through the at least one fluid passage (i.e. when fluid flows from the central bore toward the annulus) and uncovers the fluid passage when fluid flows in a second direction (i.e. when fluid flows from the annulus toward the central bore, the check valve opens to allow fluid flow,  Paragraphs 0035, 0036).  However, Viet does not expressly disclose that the valve mechanism includes a valve stem having a flexible canopy to provide fluid sealing.

Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute the ball check valve structure of Viet for an umbrella check valve as taught by Fuller.  Doing so merely constitutes a substitution of one known check valve structure for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 12, in view of the modification made in regards to Claim 11, Fuller further teaches that the valve is arranged in a valve block having at least one opening that may be sealed by the flexible canopy to prevent flow through the passage or unsealed by the canopy depending on the flow direction (as seen in Fuller Figure 10, the canopy covers ports in a valve seat 165 to only allow flow which deforms the umbrella valve body, Paragraph 0008).
Regarding Claim 13, in view of the modification made in regards to Claim 11, Fuller further teaches that the umbrella valve includes a retention member (as seen in Figure 10, the stem potion includes a retention seat 163 which holds the valve in place) that engages with a seat in the valve block (Paragraph 0053). 
Regarding Claim 14, in view of the modifications made in relation to Claim 11, Fuller further teaches that the umbrella valve comprises an elastomer material (Paragraph 0007).
Regarding Claim 15, in view of the modifications made in relation to Claims 11/12, wherein Fuller further teaches that the valve may be made of an elastomeric material, it is noted that in the absence of a more specific recitation of the material in question, any elastomer is dissolvable under some set of conditions.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676